Exhibit 10.19

 

Second Lien Debenture

 

 

Dated 1 March 2010

 

 

Seagate HDD Cayman

 

(as the Chargor)

 

and

 

Wells Fargo Bank, National Association

 

(as Chargee)

 

 

WARNING

 

Stamp Duty will be payable if this debenture is brought to or executed in the
Cayman Islands, i.e. for enforcement purposes.

 

--------------------------------------------------------------------------------


 

1.

DEFINITIONS AND INTERPRETATION

3

 

 

 

2.

CHARGOR REPRESENTATION AND WARRANTIES

8

 

 

 

3.

COVENANT TO PAY

9

 

 

 

4.

SECURITY

9

 

 

 

5.

FLOATING CHARGE

11

 

 

 

6.

DEPOSIT OF DOCUMENTS

13

 

 

 

7.

RIGHTS IN RESPECT OF MORTGAGED SHARES

13

 

 

 

8.

PRESERVATION OF SECURITY

13

 

 

 

9.

ENFORCEMENT OF SECURITY

16

 

 

 

10.

APPOINTMENT OF A RECEIVER

18

 

 

 

11.

POWERS OF A RECEIVER

19

 

 

 

12.

FURTHER ASSURANCES

19

 

 

 

13.

INDEMNITIES

19

 

 

 

14.

POWER OF ATTORNEY

20

 

 

 

15.

EXPENSES

21

 

 

 

16.

RELEASE

22

 

 

 

17.

NOTICES

22

 

 

 

18.

ASSIGNMENTS

22

 

 

 

19.

COLLATERAL AGENT

22

 

 

 

20.

SET-OFF

22

 

 

 

21.

SUBSEQUENT SECURITY INTERESTS

23

 

 

 

22.

COVENANTS

23

 

 

 

23.

MISCELLANEOUS

23

 

 

 

24.

ACKNOWLEDGMENT

24

 

 

 

25.

LAW AND JURISDICTION

24

 

 

 

26.

INTERCREDITOR AGREEMENT

24

 

 

 

SCHEDULE 1

27

 

 

SCHEDULE 2

28

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 3

29

 

 

SCHEDULE 4

30

 

 

SCHEDULE 5

31

 

2

--------------------------------------------------------------------------------


 

THIS SECOND PRIORITY FIXED AND FLOATING CHARGE is made on 1 March 2010

 

BETWEEN

 

(1)                                  SEAGATE HDD CAYMAN, an exempted company
incorporated with limited liability under the laws of the Cayman Islands with
company number 237305 and having its registered office at P.O. Box 309, Ugland
House, George Town, Grand Cayman KY1-1104, Cayman Islands (the “Chargor”); and

 

(2)                                  WELLS FARGO BANK, NATIONAL ASSOCIATION, a
company established under the laws of the United States of America as Collateral
Agent for and on behalf of the Secured Parties pursuant to the Indenture (the
“Collateral Agent” or “Chargee”).

 

WHEREAS

 

(A)                              Pursuant to the Indenture, Seagate Technology
International as Issuer (the “Issuer”) has issued USD $430,000,000 in aggregate
principal amount of 10.00% Senior Secured Second-Priority Notes due 2014 (the
“Notes”) secured by way of security, subject only to the prior ranking security
created under the First Priority Security Debenture, granted by the Chargor on
the terms and conditions contained in the Indenture.

 

(B)                                As security for the Secured Obligations, the
Chargor has agreed to assign and charge by way of security, subject only to the
prior ranking security created under the First Priority Security Debenture, in
favour of the Collateral Agent for the benefit of the Secured Parties, inter
alia, all of its legal and beneficial interest in the Charged Property.

 

(C)                                It is a covenant under the Indenture that the
Chargor shall execute this Deed in favour of the Collateral Agent for the
benefit of the Secured Parties.

 

(D)                               It is intended that this document take effect
as a deed notwithstanding the fact that a party may only execute this document
under hand.

 

(E)                                 The Security Interests granted hereunder in
respect of the Charged Property is subject to the terms, conditions and
provisions of the Intercreditor Agreement in all respects.

 

NOW THIS DEED WITNESSETH

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                                 In this Deed, unless the context otherwise
requires, words and expressions which are capitalised but not defined herein
(including in the recitals hereto) shall have the same meanings as are given to
them in the Indenture.  In addition, the following definitions shall apply:

 

“Assigned Property” means:

 

(a)                                  all of the rights, benefits, discretions,
claims, warranties, remedies, security, indemnities or covenants of which the
Chargor is the beneficiary or holder arising under or in connection with any
contract entered into between the Chargor and any person including, for the
avoidance of doubt, the Intercompany Loans;

 

(b)                                 all of the proceeds and returns of all or
any part of the Chargor’s rights in relation to or under any contract entered
into between the Chargor and any person including, for the avoidance of doubt,
the Intercompany Loans; and

 

3

--------------------------------------------------------------------------------


 

(c)                                  all rights, title and benefit of the
Chargor to any allocations/distributions made pursuant to any contract entered
into between the Chargor and any person including, for the avoidance of doubt,
the Intercompany Loans, and any income deriving from such rights;

 

“Bank Account” means all current, deposit and other accounts of the Chargor
including, without limitation, the accounts set out in Schedule 2 to this Deed
and shall include any renewal or redesignation of such account;

 

“Book Debts” means:

 

(a)                                  all of the Chargor’s book and other debts,
all its account receivables, all other rights it has to receive money and all
other amounts, now, or from time to time, due, owing or payable to it; and

 

(b)                                 the benefit of all related guarantees,
indemnities, negotiable instruments, rights and security interests of any kind;

 

“Cayman Share Mortgage” means the second priority equitable share mortgage
entered into on 1 March 2010 by Seagate HDD Cayman with the Collateral Agent
respectively pursuant to which the mortgagor thereunder mortgaged and granted
other second priority security interests over the shares it holds in its
subsidiaries incorporated in the Cayman Islands;

 

“Charged Property” means all the property, assets and income of the Chargor
which from time to time are the subject of the several security interests
created or expressed to be created (whether by way of assignment, legal or
equitable mortgage, fixed or floating charge) by or pursuant to this Deed and
each and every part of such property, assets and income and includes, without
limitation, the property and assets listed in Schedule 2, Schedule 3, Schedule 4
and Schedule 5 to this Deed, but excludes for the avoidance of doubt, any shares
mortgaged pursuant to the Cayman Share Mortgage;

 

“Collateral Rights” means all rights, powers and remedies of the Chargee
provided by or pursuant to this Deed or by law;

 

“Companies Law” means the Companies Law (as amended) of the Cayman Islands;

 

“Deed” means this deed of fixed and floating charge;

 

“Event of Default” means the occurrence of an Event of Default as defined in the
Indenture and/or the failure by the Chargor to observe or perform any covenant
or agreement contained in the Indenture Documents or any default in the payment
of any of the Secured Obligations;

 

“First Priority Secured Party” means JPMorgan Chase Bank, N.A. as administrative
agent under the Senior Credit Facility or any other administrative agent under a
Senior Credit Facility that is a First Priority Obligation (as defined in the
Intercreditor Agreement);

 

“First Priority Security Debenture” means the Debenture dated 1 March 2010
between the Chargor and the First Priority Secured Party as varied from time to
time;

 

“Fixtures” means any fixtures, fittings (including trade fixtures and fittings),
fixed plant and machinery and apparatus;

 

“Floating Charge Property” has the meaning given to such term in Clause 5.1;

 

“Global Intercompany Note” means the global intercompany note dated April 29,
2009 entered among Seagate Technology, the Issuer and the other parties thereto
as varied from to time;

 

4

--------------------------------------------------------------------------------


 

“gross negligence” shall be interpreted according to the laws of the State of
New York, United States of America;

 

“Guarantor” means each party to the Indenture;

 

“Indenture” means the Indenture dated as of 1 May 2009 and made among the
Issuer, Seagate Technology, Wells Fargo Bank, National Association as Trustee
and the other guarantors thereto as varied from time to time;

 

“Indenture Documents” has the meaning given to it in the U.S. Security
Agreement;

 

“Insurance Policies” means all contracts and policies of insurance of any kind
now and from time to time taken out by or on behalf of the Chargor or (to the
extent of its interest) with the Insurer and any other insurer in which it now,
or from time to time, has an interest and all relating proceeds, claims of any
kind, returns of premium and other benefits;

 

“Insurer” means any insurer with which the Chargor now, or from time to time,
has an Insurance Policy and all insurers now and from time to time providing
insurance to the relevant Chargor;

 

“Intellectual Property” means:

 

(a)                                  any patents, trade marks, service marks,
designs, trade names, copyrights, design rights, moral rights, inventions,
confidential information, know-how and other intellectual property, rights and
interests, whether registered or unregistered, including, without limitation,
the patents, trade marks and copyrights set out in Schedule 4 to this Deed; and

 

(b)                                 the benefit of all applications and rights
to use such assets;

 

“Intercompany Loans” means the intercompany loans documented under the Global
Intercompany Note;

 

“Intercreditor Agreement” means the agreement dated on or about the date hereof
among JPMorgan Chase Bank, N.A., the Collateral Agent, Seagate HDD, the Issuer
and the other parties thereto as varied from time to time;

 

“Memorandum and Articles of Association” means the memorandum and articles of
association of Chargor as amended from time to time;

 

“Mortgaged Shares” means all shares owned by the Chargor and all rights,
benefits and advantages now or at any time in the future deriving from or
incidental to any such shares (excluding any shares and related rights mortgaged
and/or charged pursuant to the Cayman Share Mortgage) including all:

 

(a)                                  dividends or other distributions (whether
in cash, securities or other property), interest and other income paid or
payable in relation to any shares;

 

(b)                                 securities, rights, monies or other property
whether certificated or uncertificated accruing, offered or issued at any time
by way of redemption, conversion, exchange, substitution, preference, option,
bonus issue or otherwise in respect of any shares (including but not limited to
proceeds of sale); and

 

(c)                                  certificates or other evidence of title to
any shares now and from time to time hereafter deposited with the Chargee;

 

5

--------------------------------------------------------------------------------


 

““Original Chargors” means Seagate Technology, Seagate HDD Holdings, Seagate
Technology International, Seagate Technology (Ireland) and Seagate Technology
Media (Ireland);

 

“Parties” means the parties to this Deed;

 

“Plant and Machinery” means all plant, machinery and equipment now, or from time
to time owned by the Chargor or (to the extent of its interest) in which it now,
or from time to time, has an interest;

 

“Real Property” means freehold and leasehold property (anywhere in the world in
each case including any estate or interest therein, all proceeds of sale
thereof, all rights from time to time attached or relating thereto and all
Fixtures from time to time in or on such property including, without limitation,
the real property set out in Schedule 5 to this Deed);

 

“Register of Charges” means the register of charges of the Chargor maintained by
it in accordance with Section 54 of the Companies Law;

 

“Seagate HDD” means Seagate Technology HDD Holdings, an exempted company with
limited liability incorporated under the laws of the Cayman Islands with company
number 103069 and having its registered office at P.O Box 309, Ugland House,
Grand Cayman KY1-1104, Cayman Islands;

 

“Secured Obligations” has the meaning given to it in the U.S. Security
Agreement;

 

“Secured Party” or “Secured Parties” has the meaning given to it in the U.S.
Security Agreement;

 

“Security Interest” means:

 

(a)                                  a mortgage, charge, pledge, lien,
assignment by way of security or other encumbrance or security arrangement
(including any hold back or “flawed asset” arrangement) securing any obligation
of any person;

 

(b)                                 any arrangement under which money or claims
to, or the benefit of, a bank or other account may be applied, set off or made
subject to a combination of accounts so as to effect discharge of any sum owed
or payable to any person;

 

(c)                                  any other type of arrangement having a
similar effect; or

 

(d)                                 agreements to create the foregoing;

 

“Security Period” means the period commencing on the date of execution of this
Deed and terminating on the date when all the Secured Obligations have been
discharged in full;

 

“Successor” in the context of a party to an agreement shall be construed so as
to include an assignee, transferee or successor in title of such party and any
person who under the laws of its jurisdiction or domicile has assumed the rights
and obligations of such party under such agreement or to which, under such laws,
such rights or obligations have been transferred; and

 

“U.S. Security Agreement” means the Second Lien U.S. Security Agreement among
Seagate Technology, the Issuer, the Collateral Agent and each of the
Subsidiaries listed in Schedule I thereto as supplemented by Seagate Technology
plc and the Mortgagor on or about the date hereof and as varied from time to
time.

 

6

--------------------------------------------------------------------------------


 

1.2                                 In construing this Deed (including the
recitals), unless otherwise specified:

 

(a)                                  references to any Party shall be construed
so as to include that Party’s respective successors in title, permitted assigns
and permitted transferees;

 

(b)                                 “including” and “in particular” shall not be
construed restrictively but shall mean respectively “including, without
prejudice to the generality of the foregoing” and “including, without
limitation”, and “in particular, but without prejudice to the generality of the
foregoing”;

 

(c)                                  references to a “person” shall be construed
so as to include any individual, firm, company or other body corporate,
government, state or agency of a state, local or municipal authority or
government body or any joint venture, association or partnership (whether or not
having separate legal personality) and in each case, its successors and assigns
and persons deriving title under or through it, in whole or in part, and any
person which replaces any party to any document in its respective role
thereunder, whether by assuming the rights and obligations of the party being
replaced or whether by executing a document in or substantially in the form of
the document it replaces;

 

(d)                                 “variation” includes any variation,
amendment, accession, novation, restatement, modification, assignment, transfer,
supplement, extension, deletion or replacement however effected and “vary” and
“varied” shall be construed accordingly;

 

(e)                                  “writing” includes facsimile transmission
legibly received except in relation to any certificate, notice or other document
which is expressly required by this Deed to be signed and “written” has a
corresponding meaning;

 

(f)                                    references to the “consent” of the
Chargee shall be construed as the consent of the Chargee acting in its absolute
discretion;

 

(g)                                 subject to Clause 23.3, references to this
Deed or to any other document include references to this Deed or such other
document as varied in any manner from time to time, even if changes are made to:

 

(i)                                     the composition of the parties to this
Deed or such other document or to the nature or amount (including any increase)
of any facilities made available under such other document; or

 

(ii)                                  the nature or extent of any obligations
under such other document;

 

(h)                                 references to uncertificated shares are to
shares the title to which can be transferred by means of an electronic or other
entry and references to certificated shares are to shares which are not
uncertificated shares;

 

(i)                                     references to the singular shall include
the plural and vice versa and references to the masculine shall include the
feminine or neuter and vice versa;

 

(j)                                     references to clauses and schedules are
to clauses of, and schedules to, this Deed;

 

(k)                                  references to any statute or statutory
provision shall be construed as a reference to the same as it may have been, or
may from time to time be amended, modified or re-enacted;

 

(l)                                     headings and titles are for convenience
only and do not affect the interpretation of this Deed;

 

7

--------------------------------------------------------------------------------


 

(m)                               an Event of Default is “continuing” if it has
not been remedied or waived;

 

(n)                                 this Deed is a “Security Agreement” under
the terms of the Indenture.

 

2.                                      CHARGOR REPRESENTATION AND WARRANTIES

 

2.1                                 The Chargor hereby represents and warrants
(only to the extent that it has not made representations and warranties that are
materially similar in the Indenture) to the Chargee on the date of this Deed
that:

 

(a)                                  the Chargor has been duly incorporated and
registered as an exempted company with limited liability under the Companies
Law;

 

(b)                                 other than as permitted by the Indenture,
the Chargor is the legal and beneficial owner of its Charged Property free from
any Security Interest (other than that created by the First Priority Security
Debenture and this Deed) or other interest and any options or rights of
pre-emption and no person has or is entitled to any conditional or unconditional
option, warrant or other right to acquire any interest in its Charged Property;

 

(c)                                  its Charged Property is, or will be when
assigned and charged, freely transferable;

 

(d)                                 the Chargor has full power and authority to:

 

(i)                                     execute and deliver this Deed and the
other Indenture Documents to which it is a party;

 

(ii)                                  be the legal and beneficial owner of its
Charged Property; and

 

(iii)                              comply with the provisions of, and perform
all its obligations, under this Deed and the other Indenture Documents to which
it is a party;

 

(e)                                  the Chargor has duly executed and delivered
this Deed and the Indenture Documents to which it is a party;

 

(f)                                    this Deed and each other Indenture
Document to which the Chargor is a party creates legal, valid and binding
obligations enforceable against the Chargor in accordance with their terms;

 

(g)                                 the execution and performance of its
obligations and liabilities under this Deed and each other Indenture Document to
which the Chargor is a party will not:

 

(i)                                     contravene any law or regulation or any
order of any governmental or other official authority, body or agency or any
judgment, order or decree of any court having jurisdiction over it; or

 

(ii)                                  conflict with, or result in any breach of
any of the terms of, or constitute a default under, any agreement or other
instrument to which it is a party or any licence or other authorisation to which
it is subject or by which it or any of its property is bound; or

 

(iii)                               contravene or conflict with any provision of
its memorandum and articles of association;

 

8

--------------------------------------------------------------------------------


 

(h)                                 it is able to pay its debts as they fall due
and it has not taken any action nor have any steps been taken or legal
proceedings been started or threatened in writing against it for:

 

(i)                                     winding up, dissolution or
reorganisation;

 

(ii)                                  the enforcement of any encumbrance over
its assets; or

 

(iii)                             the appointment of a liquidator, receiver,
administrative receiver, administrator, trustee or similar officer of it or of
any or all of its assets;

 

(i)                                     it is not in breach (nor would be in
breach with the giving of notice, passing of time, or satisfaction of any other
condition) or in default under any deed, instrument or any agreement to which it
is a party or which is binding on it or any of its assets;

 

(j)                                     no action, litigation, arbitration or
administrative proceeding has been commenced or is pending or threatened in
writing against it, nor is there subsisting any unsatisfied judgment or award
given against it by any court, board of arbitration or other body;

 

(k)                                  all licences, consents, exemptions,
clearance filings, registration, payments of taxes, notarisation and
authorisations as are or may be necessary or desirable for the proper conduct of
its business, trade, and ordinary activities and for the performance and
discharge of its obligations and liabilities under this Deed and each other
Indenture Document to which the Chargor is a party and which are required in
connection with the execution, delivery, validity, enforceability or
admissibility in evidence of this Deed and each other Indenture Document to
which the Chargor is a party and the creation of security over the Charged
Property have been obtained and are in full force and effect;

 

(l)                                     it has not taken any action whereby the
rights attaching to the Charged Property are altered or diluted save to the
extent such alteration or dilution is expressly permitted under this Deed or any
other Indenture Document;

 

(m)                               the Chargor has taken all corporate and other
action required to approve its execution, delivery, performance and
enforceability of this Deed and each other Indenture Document to which the
Chargor is a party; and

 

(n)                                 this Deed is effective to create a valid and
enforceable second priority Security Interest over or in respect of the Charged
Property in favour of the Chargee ranking in priority to the interests of any
liquidator (or similar officer) or creditor of the Chargor other than the First
Priority Secured Party.

 

2.2                                 The Chargor also represents and warrants to
and undertakes with the Chargee that the foregoing representations and
warranties will be true and accurate throughout the continuance of this Deed
with reference to the facts and circumstances subsisting from time to time.

 

3.                                      COVENANT TO PAY

 

3.1                                 The Chargor hereby covenants with the
Chargee as primary obligor and not merely as surety to pay and discharge the
Secured Obligations in the manner provided in the relevant Indenture Documents.

 

4.                                      SECURITY

 

4.1                                 The Chargor, with full title guarantee, as a
continuing security for the full and punctual payment and discharge of the
Secured Obligations, hereby charges, in favour of the Chargee the whole of its
undertaking and all its property, assets and rights whatsoever and wheresoever
present and

 

9

--------------------------------------------------------------------------------


 

future including, without limitation and in each case subject to the prior
ranking security created under the First Priority Security Debenture:

 

(a)                                  by way of fixed equitable charge, all Real
Property now belonging to it and all Real Property acquired by it from time to
time;

 

(b)                                 by way of fixed charge and by way of
equitable mortgage, all its shares (including the Mortgaged Shares but
excluding, for the avoidance of doubt, any shares mortgaged pursuant to the
Cayman Share Mortgage);

 

(c)                                  by way of fixed charge and absolute
assignment by way of fixed security, all its Insurance Policies;

 

(d)                                 by way of fixed charge and absolute
assignment by way of fixed security, all of the Chargor’s rights, title and
interest from time to time in the Assigned Property;

 

(e)                                  by way of fixed charge and absolute
assignment by way of fixed security, all of the Chargor’s rights, title and
interest from time to time in the property and assets listed in each of Schedule
2, Schedule 3, Schedule 4 and Schedule 5 to this Deed;

 

(f)                                    by way of fixed charge:

 

(i)            all Plant and Machinery;

 

(ii)           all its goodwill and uncalled capital for the time being;

 

(iii)          all Intellectual Property including any Intellectual Property to
which it is not absolutely entitled or to which it is entitled together with
others;

 

(iv)          all Intellectual Property that may be acquired by or belong to it
in the future, including any such Intellectual Property to which it is not
absolutely entitled or to which it is entitled together with others;

 

(v)           the benefit of all agreements and licences now or in the future
entered into or enjoyed by it relating to the use or exploitation of any
Intellectual Property in any part of the world;

 

(vi)          all its rights now or in the future in relation to trade secrets,
confidential information and knowhow in any part of the world;

 

(vii)         all its rights and causes of action in respect of
infringement(s) (past, present or future) of the rights referred to in
sub-paragraphs (f)(iii) to (f)(vi) inclusive of this Clause 4.1;

 

(viii)        all Book Debts now or in the future owing to it;

 

(ix)          all its interests and rights (if any) in or to any Bank Account
and all balances now or in the future standing to the credit of any Bank
Account, and all other current, deposit or other accounts with any bank or
financial institution in which it has an interest and (to the extent of such
interest) all balances now or in the future standing to the credit of those
accounts;

 

(x)            any beneficial interest, claim or entitlement it has to any
pension fund now or in the future; and

 

10

--------------------------------------------------------------------------------


 

(xi)                              the benefit of all licences, consents and
authorisations held in connection with its business or the use of any asset and
the right to recover and receive all compensation which may be payable in
respect of them,

 

provided that such Security Interests shall not extend to any property, assets
and rights of the Chargor which are being effectively charged by any fixed
Security Interest created under the Cayman Share Mortgage.

 

4.2                                 The Chargor agrees with the Chargee and for
the benefit of the Chargee that, until the security created pursuant to
Clause 4.1(d) above is enforced:

 

(a)                                  the Chargor shall at all times remain
liable to perform all the duties and obligations expressed to be assumed by it
now and in relation to any contract entered into between the Chargor and any
person to the same extent as if this Deed had not been executed; and

 

(b)                                 the exercise by the Chargee of any of the
rights assigned hereunder shall not release the Chargor from any of its duties
or obligations in relation to the Assigned Property.

 

5.                                      FLOATING CHARGE

 

5.1                                 The Chargor as a continuing security for the
full and punctual payment and discharge of the Secured Obligations hereby
charges in favour of the Chargee by way of second floating charge the whole of
its undertaking and all its property, assets and rights whatsoever and
wheresoever present and future except to the extent that such undertaking,
property, assets and rights are being effectively encumbered by any fixed
Security Interest effected by Clause 4 or any fixed Security Interest created
under the Cayman Share Mortgage and including any undertaking, property, assets
and rights comprised within a charge which is reconverted under Clause 5.5 below
(collectively the “Floating Charge Property”), but in each case so that the
Chargor shall not (i) in any manner prohibited by the Indenture Documents,
create any Security Interest over any such undertaking, property, assets and
rights (whether having priority over or ranking pari passu with or subject to
this Deed), (ii) take any other step referred to in Clause 8 with respect to any
such undertaking, property, assets and rights or (iii) without the consent of
the Chargee, sell, transfer, part or dispose of any such undertaking, property,
assets and rights except by way of sale in the ordinary course of business.

 

5.2                                 The floating charge created by Clause 5.1
above may be crystallised into a fixed charge by notice in writing given at any
time by the Chargee to the Chargor (the “Notice”). Such crystallisation shall
take effect over the assets or class of assets specified in the Notice.  If no
assets or class of assets are specified in the Notice, the Notice shall take
effect over all the Floating Charge Property.

 

5.3                                 Notwithstanding the terms of Clause 5.2
above, the floating charge created by Clause 5.1 above shall automatically be
converted and instantly crystallised (without the necessity of notice) into a
fixed charge over all Floating Charge Property:

 

(a)                                  in respect of the Chargor, upon the
occurrence of any of the following events:

 

(i)                                     the presentation of a petition for the
winding-up of the Chargor;

 

(ii)                                  the calling of a meeting or the passing of
a resolution for the voluntary winding-up of the Chargor;

 

(iii)                               the issuing of a summons or motion for the
appointment of a receiver in relation to the Chargor;

 

11

--------------------------------------------------------------------------------


 

(iv)                              any person taking possession, or a trustee, or
receiver or similar officer being appointed, over any of the Floating Charge
Property, or distress or any form of execution is levied or enforce upon or sued
out against any such Floating Charge Property;

 

(v)                                 the presentation or making of an application
for a warrant of execution, writ of fieri facias, garnishee order, charging
order or other enforcement proceeding in respect of any of the Floating Charge
Property;

 

(vi)                              the Chargor becomes or is declared insolvent
or otherwise unable to pay its debts as they fall due in the ordinary course of
business; or

 

(vii)                           the convening by the Chargor of a meeting of its
creditors or the making of a proposal or arrangement or composition with, or any
assignment for the benefit of, its creditors, or the presentation of a petition
or calling of a meeting for the purpose of considering a resolution regarding
such matters or other steps are taken for its winding up, or dissolution;

 

(b)                                 if (other than as permitted by the Indenture
Documents) the Chargor resolves or takes steps to:

 

(i)                                     charge or otherwise encumber any of its
Floating Charge Property;

 

(ii)                                  create a trust over any of its Floating
Charge Property; or

 

(iii)                               dispose of any Floating Charge Property;

 

(c)                                  if any event analogous to any of the events
specified in paragraphs (a) and (b) of this Clause 5.3 occurs under the laws of
any applicable jurisdiction,

 

and the Chargee shall be entitled without notice to the Chargor to take
possession of and hold the same or to appoint a receiver thereof. The provisions
of Clause 10 and Clause 11 shall govern the appointment, removal and powers of a
receiver appointed under this Clause as if he were a Receiver appointed under
Clause 10.

 

5.4                                 Except as otherwise stated in any notice
given under Clause 5.2 above or unless such notice relates to all its Floating
Charge Property, any prospective Floating Charge Property acquired by the
Chargor after crystallisation has occurred under Clause 5.2 or Clause 5.3 above
shall become subject to the floating charge created by Clause 5.1 above, so that
the crystallisation shall be effective only as to the relevant Floating Charge
Property in existence at the date of crystallisation.

 

5.5                                 Any charge which has crystallised under
Clause 5.2 or 5.3 above may, by notice in writing given at any time by the
Chargee to the Chargor, be reconverted into a floating charge in relation to the
assets specified in such notice.

 

5.6                                 Other than as permitted or contemplated by
the Indenture Documents, the Chargor covenants not to create any Security
Interest over any Floating Charge Property (whether having priority over, or
ranking pari passu with or subject to the floating charge created by Clause 5.1
above) or take any other step referred to in Clause 8 save as permitted by this
Deed, the Indenture Documents or with the prior written approval of the Chargee.

 

12

--------------------------------------------------------------------------------


 

6.                                      DEPOSIT OF DOCUMENTS

 

6.1                                 Subject to the terms, conditions and
provisions of the Intercreditor Agreement, the Chargor shall, upon request:

 

(a)                                  promptly execute and/or deliver to the
Chargee such documents relating to the Charged Property as the Chargee
reasonably requires, including any notice in respect of the Security Interests
granted hereunder to be served on any relevant bank or financial institution,
obligor or counterparty under any contract forming part of the Charged Property,
Insurer or other relevant person; and

 

(b)                                 serve such documents or notices on such
relevant person as the Chargee may reasonably require and/or hereby authorises
the Chargee to do the same.

 

6.2                                 The Chargor shall use all reasonable
endeavours (including expending reasonable costs and expenses) to promptly
procure the execution and delivery to the Chargee of acknowledgments by the
addressees of the notices delivered to them pursuant to Clause 6.1 above as
applicable.

 

6.3                                 The Chargor shall, promptly upon execution
of this Deed, and in any event within two Business Days from the date of
execution of this Deed, provide evidence in form and substance satisfactory to
the Chargee, that the particulars of this Deed have been recorded in its
Register of Charges to reflect the security being granted hereunder.

 

7.                                      RIGHTS IN RESPECT OF MORTGAGED SHARES

 

7.1                                 The Chargor shall pay all calls, instalments
or other payments and shall discharge all other obligations, which may become
due in respect of any of its Mortgaged Shares, provided that the Chargee may at
any time after an Event of Default, if it thinks fit or is required to do so by
a requisite majority of Noteholders in accordance with the Indenture, make such
payments or discharge such obligations on behalf of the Chargor.  Any sums so
paid by the Chargee in respect thereof shall be repayable on demand and pending
such repayment shall constitute part of the Secured Obligations.

 

7.2                                 The Chargor hereby authorises the Chargee to
arrange at any time and from time to time prior to or after the occurrence of an
Event of Default for its Mortgaged Shares or any part thereof to be registered
in the name of the Chargee (or its nominee) to the extent applicable under
relevant laws thereupon to be held, as so registered, subject to the terms of
this Deed and, at the request of the Chargee, the Chargor in each case shall
without delay procure that the foregoing shall be done.

 

8.                                      PRESERVATION OF SECURITY

 

8.1                                 It is hereby agreed and declared that:

 

(a)                                  the security created by this Deed shall be
held by the Chargee as a continuing security for the payment and discharge of
the Secured Obligations and the security so created shall not be satisfied by
any intermediate payment or satisfaction of any part of the Secured Obligations;

 

(b)                                 the Chargee shall not be bound to enforce
any other security before enforcing the Security Interests created by this Deed;

 

(c)                                  no delay or omission on the part of the
Chargee in exercising any right, power or remedy under this Deed shall impair
such right, power or remedy or be construed as a waiver thereof nor shall any
single or partial exercise of any such right, power or remedy

 

13

--------------------------------------------------------------------------------


 

preclude any further exercise thereof or the exercise of any other right, power
or remedy.  The rights, powers and remedies herein provided are cumulative and
not exclusive of any rights, powers and remedies provided by law and may be
exercised from time to time and as often as the Chargee may deem expedient; and

 

(d)                                 any waiver by the Chargee of any terms of
this Deed shall only be effective if given in writing and then only for the
purpose and upon the terms for which it is given.

 

8.2                                 Unless and until an Event of Default:

 

(a)                                  the Chargor shall be entitled to exercise
all voting and consensual powers pertaining to its Charged Property or any part
thereof for all purposes not inconsistent with the terms of this Deed or the
other Indenture Documents;

 

(b)                                 the Chargor shall be entitled to receive and
retain any distributions, interest or other moneys or assets accruing on or in
respect of its Charged Property or any part thereof.

 

8.3                                 The Chargee shall not have any duty to
ensure that any moneys or assets receivable in respect of the Charged Property
are duly and punctually paid, received or collected as and when the same become
due and payable or to ensure that the correct accounts (if any) are paid or
received on or in respect of the Charged Property or to ensure the taking up of
any (or any offer of any) rights, moneys or other property paid, distributed,
accruing or offered at any time on or in respect of, any of the Charged
Property.

 

8.4                                 Any settlement or discharge under this Deed
between the Chargee and the Chargor shall be conditional upon no security or
payment to the Chargee by the Chargor or any other person being avoided or set
aside or ordered to be refunded or reduced by virtue of any provision or
enactment relating to bankruptcy, insolvency, administration or liquidation for
the time being in force and, if such condition is not satisfied, the Chargee
shall be entitled to recover from the Chargor on demand the value of such
security or the amount of any such payment as if such settlement or discharge
had not occurred.

 

8.5                                 The rights of the Chargee under this Deed
and the security hereby constituted shall not be affected by any act, omission,
matter or thing which, but for this provision, might operate to impair, affect
or discharge such rights and security, in whole or in part, including without
limitation, and whether or not known to or discoverable by the Chargor, the
Chargee or any other person:

 

(a)                                  any time or waiver granted to or
composition with the Chargor or any other person;

 

(b)                                 the taking, variation, compromise, renewal
or release of or refusal or neglect to perfect or enforce any rights, remedies
or securities against the Chargor or any other person;

 

(c)                                  any legal limitation, disability,
incapacity or other circumstances relating to the Chargor or any other person;

 

(d)                                 any amendment or supplement to any Indenture
Document or any other document or security (including any amendment the effect
of which is to change the nature or amount of any facilities made available
thereunder or to change the nature or extent of any obligations thereunder);

 

(e)                                  the dissolution, liquidation, amalgamation,
reconstruction or reorganisation of the Chargor or any other person; or

 

(f)                                    the unenforceability, invalidity or
frustration of any obligations of the Chargor or any other person under any
Indenture Document or any other document or security.

 

14

--------------------------------------------------------------------------------


 

8.6                                 Subject to the terms of the Intercreditor
Agreement, during the Security Period, no Chargor shall by virtue of any payment
made hereunder on account of the Secured Obligations or by virtue of any
enforcement by the Chargee of its rights under, or the security constituted by,
this Deed or any Indenture Document or by virtue of any relationship between or
transaction involving the Chargor (whether such relationship or transaction
shall constitute the Chargor (other than the Issuer) a creditor of the Issuer, a
guarantor of the obligations of the Issuer or in part subrogated to the rights
of others against the Issuer or otherwise howsoever and whether or not such
relationship or transaction shall be related to, or in connection with, the
subject matter of this Deed):

 

(a)                                  exercise any rights of subrogation against
any of the Original Chargors or any other person in relation to any rights,
security or moneys held or received or receivable by the Chargee or any person;

 

(b)                                 exercise any right of contribution from any
co-surety liable in respect of such moneys and liabilities under any other
guarantee, security or agreement;

 

(c)                                  exercise any right of set-off or
counterclaim against any Original Chargors or any such co-surety;

 

(d)                                 receive, claim or have the benefit of any
payment, distribution, security or indemnity from any Original Chargors; or

 

(e)                                  unless so directed by the Chargee (when the
Chargor will prove in accordance with such directions), claim as a creditor of
any Original Chargors in competition with the Chargee.

 

The Chargor shall hold in trust for the Chargee and forthwith pay or transfer
(as appropriate) to the Chargee any such payment (including an amount to any
such set-off), distribution or benefit of such security, indemnity or claim in
fact received by it.

 

8.7                                 During the Security Period, the Chargee may
at any time keep in a separate account or accounts (without liability to pay
interest thereon) in the name of the Chargee for as long as it may think fit,
any moneys received, recovered or realised under this Deed or under any other
guarantee, security or agreement relating in whole or in part to the Secured
Obligations without being under any intermediate obligation to apply the same or
any part thereof in or towards the discharge of the Secured Obligations or any
other amount owing or payable under the Indenture Documents; provided that the
Chargee shall be obliged to apply amounts standing to the credit of such account
or accounts once the aggregate amount held by the Chargee in any such account or
accounts opened pursuant hereto is sufficient to satisfy the outstanding amount
of the Secured Obligations in full.

 

8.8                                 The Chargor hereby covenants that during the
Security Period it will remain the legal and beneficial owner of its Charged
Property (subject to the Security Interests hereby created and subject to the
security created under the prior ranking security created under the First
Priority Security Debenture) and that it will not (other than as permitted or
contemplated by the Indenture Documents):

 

(a)                                 create or suffer the creation of any
Security Interests (other than those created by this Deed) or any other interest
on or in respect of the whole or any part of the Charged Property or any of its
interest therein; or

 

(b)                                sell, assign, transfer or otherwise dispose
of any of its interest in the Charged Property without the prior consent in
writing of the Chargee.

 

8.9                                 The Chargor shall during the subsistence of
this Deed:

 

15

--------------------------------------------------------------------------------


 

(a)                                  observe and perform all the obligations
assumed by it and exercise all its rights and discretions in relation to its
Charged Property upon the instructions of the Chargee or its nominee and shall
diligently pursue any remedies available to it in respect of any material breach
or claim arising in relation to the Charged Property upon the instructions of
the Chargee or its nominee and will not, without the prior written consent of
the Chargee cause or permit any rights attaching to the Charged Property to be
varied or abrogated and the Chargee shall be under no obligation of any kind
whatsoever in respect thereof or be under any liability whatsoever in the event
of any failure by the Chargor to perform its obligations in respect thereof;

 

(b)                                 promptly pay all capital contributions and
other payments due in respect of its  Charged Property and if the Chargor fails
to make any such payments, the Chargee may, but shall not be obliged to, make
such payments on behalf the Chargor in which event any sums so paid shall be
reimbursed on demand by the Chargor to the Chargee;

 

(c)                                  indemnify the Chargee on a full indemnity
basis against all calls or other payments relating to the Charged Property and
against any defects in the Chargor’s title to the Charged Property and against
all actions, proceedings, losses, costs, claims or demands suffered or incurred
in respect of anything done or omitted in any way relating to the Charged
Property or in the exercise or purported exercise of any of the powers contained
in this Deed by the Chargee other than as a result of the gross negligence or
wilful default of the Chargee; and

 

(d)                                 give the Chargee immediate notice, in the
event that any action, suit or other proceeding at law, in equity, in
arbitration or before any other authority involving or affecting the Charged
Property becomes known to it or is contemplated by the Chargor, and if the
Chargor is contemplating such action, suit or other proceeding, the Chargor
shall obtain the prior written consent of the Chargee before commencing such
action, suit or other proceeding.

 

9.                                      ENFORCEMENT OF SECURITY

 

9.1                                 Subject to the terms of the Intercreditor
Agreement, at any time after the occurrence of an Event of Default or if a
demand is made for the payment of the Secured Obligations, the security hereby
constituted shall become immediately enforceable and the rights of enforcement
of the Chargee under this Deed shall be immediately exercisable upon and at any
time thereafter and, without prejudice to the generality of the foregoing, the
Chargee without further notice to the Chargor may, whether acting on its own
behalf or through a receiver or agent:

 

(a)                                  solely and exclusively exercise all voting
rights attaching to the Charged Property and shall exercise such rights in such
manner as the Chargee may in its absolute discretion determine;

 

(b)                                 receive and retain all distributions,
profits, income, returns of contributions, interest or other moneys or assets
accruing on or in respect of the Charged Property or any part thereof, such
distributions, profits, income, returns of contributions, interest or other
moneys or assets to be held by the Chargee, as additional security assigned and
charged under and subject to the terms of this Deed and any such distributions,
profits, income, returns of contributions, interest and other moneys or assets
received by the Chargor after such time shall be held in trust by the Chargor
for the Chargee and paid or transferred to the Chargee on demand;

 

(c)                                  take possession of, get in, assign,
exchange, sell, transfer, grant options over or otherwise dispose of the Charged
Property or any part thereof at such place and in such manner and at such price
or prices as the Chargee may deem fit, and thereupon the

 

16

--------------------------------------------------------------------------------


 

Chargee shall have the right to deliver, assign and transfer in accordance
therewith the Charged Property so sold, transferred, granted options over or
otherwise disposed of;

 

(d)                                 borrow or raise money either unsecured or on
the security of the Charged Property (either in priority to this Deed  or
otherwise);

 

(e)                                  settle, adjust, refer to arbitration,
compromise and arrange any claims, accounts, disputes, questions and demands
with or by any person who is or claims to be a creditor of the Chargor or
relating to the Charged Property;

 

(f)                                    bring, prosecute, enforce, defend and
abandon actions, suits and proceedings in relation to the Charged Property or
any business of the Chargor;

 

(g)                                 make any arrangement or compromise on behalf
of the Chargor in respect of the Secured Obligations;

 

(h)                                 rank and claim in the insolvency of the
Chargor and receive dividends and accede to agreements for the creditors of the
Chargor;

 

(i)                                     with a view to, or in connection with,
the management or disposal of the Charged Property carry out any transaction,
scheme or arrangement which the Chargee may, in its absolute discretion,
consider appropriate;

 

(j)                                     appoint and engage employees, managers,
agents and advisers upon such terms as to remuneration and otherwise and for
such periods as it may determine, and dismiss them;

 

(k)                                  redeem any security (whether or not having
priority to this Deed) over the Charged Property and to settle the accounts of
any person with an interest in the Charged Property;

 

(l)                                     exercise and do (or permit the Chargor
or any nominee of the Chargor to exercise and do) all such rights and things as
the Chargee would be capable of exercising or doing if it were the absolute
beneficial owner of the Charged Property;

 

(m)                               do anything else it may think fit for the
realisation of the Charged Property or incidental to the exercise of any of the
rights conferred on the Chargee under or by virtue of any document to which the
Chargor is party; and

 

(n)                                 exercise all rights and remedies afforded to
it under applicable law.

 

9.2                                 The Chargee shall not be obliged to make any
enquiry as to the nature or sufficiency of any payment received by it under this
Deed or to make any claim or to take any action to collect any moneys assigned
by this Deed or to enforce any rights or benefits assigned to the Chargee by
this Deed or to which the Chargee may at any time be entitled hereunder.

 

9.3                                 Upon any sale of the Charged Property or any
part thereof by the Chargee, the purchaser shall not be bound to see or enquire
whether the Chargee’s power of sale has become exercisable in the manner
provided in this Deed and the sale shall be deemed to be within the power of the
Chargee, and the receipt of the Chargee for the purchase money shall effectively
discharge the purchaser who shall not be concerned with the manner of
application of the proceeds of sale or be in any way answerable therefor.

 

9.4                                 Subject to the terms of the Intercreditor
Agreement, any money received or realised by the Collateral Agent under the
powers conferred by this Deed shall be paid or applied in a manner consistent
with Section 6.02 of the U.S. Security Agreement.

 

17

--------------------------------------------------------------------------------


 

9.5                                 During the Security Period, the Collateral
Agent may refrain from applying or enforcing any other moneys, security or
rights held by it in respect of the Secured Obligations or may apply and enforce
such moneys, security or rights in such manner and in such order as it shall
decide in its unfettered discretion.

 

9.6                                 Neither the Chargee nor its agents,
managers, officers, employees, delegates and advisers shall be liable for any
claim, demand, liability, loss, damage, cost or expense incurred or arising in
connection with the exercise or purported exercise of any rights, powers and
discretions hereunder in the absence of dishonesty or wilful default.

 

9.7                                 The Chargee shall not by reason of the
taking of possession of the whole or any part of the Charged Property or any
part thereof be liable to account as mortgagee-in-possession or for anything
except actual receipts or be liable for any loss upon realisation or for any
default or omission for which a mortgagee-in-possession might be liable.

 

10.                               APPOINTMENT OF A RECEIVER

 

10.1                           At any time after occurrence of:

 

(a)                                  an Event of Default; or

 

(b)                                 a request has been made by the Chargor to
the Chargee for the appointment of a receiver over its assets or in respect of
the Chargor,

 

then notwithstanding the terms of any other agreement between that Chargor and
any person but subject to the Intercreditor Agreement, the Chargee may (unless
precluded by law) appoint in writing any person or persons to be a receiver or
receiver and manager of all or any part of the Charged Property as the Chargee
may choose in its entire discretion.

 

10.2                           Where more than one receiver is appointed, the
appointees shall have power to act jointly or separately unless the Chargee
shall specify to the contrary.

 

10.3                           The Chargee may from time to time determine the
remuneration of a receiver.

 

10.4                           The Chargee may remove a receiver from all or any
of the Charged Property of which he is the receiver and after the receiver has
vacated office or ceased to act in respect of any of the Charged Property,
appoint a further receiver over all or any of the Charged Property in respect of
which he shall have ceased to act.

 

10.5                           Such an appointment of a receiver shall not
preclude the:

 

(a)                                  Chargee from making any subsequent
appointment of a receiver over all or any Charged Property over which a receiver
has not previously been appointed or has ceased to act; or

 

(b)                                 appointment of an additional receiver to act
while the first receiver continues to act.

 

10.6                           The receiver shall be the agent of the Chargor
(which shall be solely liable for his acts, defaults and remuneration) unless
and until the Chargor is placed into liquidation, after which time he shall act
as principal.  The receiver shall not at any time become the agent of the
Chargee.

 

18

--------------------------------------------------------------------------------


 

11.                               POWERS OF A RECEIVER

 

11.1                           Subject to the terms of the Intercreditor
Agreement, in addition to those powers conferred by law, a receiver shall have
and be entitled to exercise in relation to the Chargor all the powers set forth
below:

 

(a)                                  to exercise all rights of the Chargee under
or pursuant to this Deed, including all voting and other rights attaching to the
Charged Property;

 

(b)                                 to make any arrangement or compromise with
others as he shall think fit;

 

(c)                                  to appoint managers, officers and agents
for the above purposes at such remuneration as the receiver may determine;

 

(d)                                 to redeem any prior encumbrance and settle
and pass the accounts of the encumbrancer and any accounts so settled and passed
shall (subject to any manifest error) be conclusive and binding on the Chargor
and the money so paid shall be deemed an expense properly incurred by the
receiver;

 

(e)                                  to pay the proper administrative charges in
respect of time spent by its agents and employees in dealing with matters raised
by the receiver or relating to the receivership of the Chargor; and

 

(f)                                    to do all such other acts and things as
may be considered by the receiver to be incidental or conducive to any of the
above matters or powers or otherwise incidental or conducive to the
preservation, improvement or realisation of the Charged Property or the value
thereof.

 

12.                               FURTHER ASSURANCES

 

12.1                           The Chargor shall, at its own expense, promptly
do all such acts or execute all such documents (including assignments,
transfers, assigns, charges, notices and instructions) as the Chargee may
reasonably specify and in such form as the Chargee may reasonably require in
order to:

 

(a)                                  perfect or protect the security created or
intended to be created under or evidenced by this Deed (which, subject to the
terms of the First Priority Security Debenture, may include the execution of a
legal mortgage, charge, assignment or other security over all or any of the
assets which are, or are intended to be, the subject of this Deed) or for the
exercise of any rights, powers and remedies of the Chargee provided by or
pursuant to this Deed, the Indenture Documents or by law;

 

(b)                                 confer on the Chargee security over any
property and assets of the Chargor located in any jurisdiction which is (to the
extent permitted by local law) equivalent or similar to the security intended to
be conferred by or pursuant to this Deed;

 

(c)                                  following an Event of Default, subject to
the Intercreditor Agreement, facilitate the realisation of the assets which are,
or are intended to be, the subject of this Deed.

 

12.2                           Without limiting the other provisions of this
Deed, the Chargor shall, at its own expense, take all such action as is
available to it (including making all filings and registrations) as may be
necessary for the purpose of the creation, perfection, protection or maintenance
of any security conferred or intended to be conferred on the Chargee by or
pursuant to this Deed.

 

13.                               INDEMNITIES

 

13.1                          The Chargor will indemnify and save harmless the
Chargee, any receiver and each agent or attorney appointed under or pursuant to
this Deed from and against any and all reasonable

 

19

--------------------------------------------------------------------------------


 

expenses, claims, liabilities, losses, taxes, costs, duties, fees and charges
suffered, incurred or made by the Chargee or such agent or attorney other than
as a result of the gross negligence or wilful default of the Chargee:

 

(a)                                  in the exercise or purported exercise of
any rights, powers or discretions vested in them pursuant to this Deed;

 

(b)                                 in the preservation or enforcement of the
Chargee’s rights under this Deed or the priority thereof;

 

(c)                                  on the release of any part of the Charged
Property from the security created by; or

 

(d)                                 arising out of any breach by the Chargor of
any term of this Deed,

 

and the Chargee or such receiver, agent or attorney may retain and pay all sums
in respect of the same out of money received under the powers conferred by this
Deed.  All amounts suffered, incurred or paid by the Chargee or such receiver,
agent or attorney or any of them shall be recoverable on a full indemnity basis
provided that nothing in this Clause 13.1 shall require the Chargor to indemnify
and save harmless the Chargee from and against any expenses, claims,
liabilities, losses, taxes, costs, duties, fees and charges suffered, incurred
or made by the Chargee as a result of the Chargee’s gross negligence, fraud or
wilful default.

 

13.2                           If, under any applicable law or regulation, and
whether pursuant to a judgment being made or registered against the Chargor or
the bankruptcy or liquidation of the Chargor or for any other reason any payment
under or in connection with this Deed is made or fails to be satisfied in a
currency (the “Payment Currency”) other than the currency in which such payment
is due under or in connection with this Deed (the “Contractual Currency”), then
to the extent that the amount of such payment actually received by the Chargee
when converted into the Contractual Currency at the rate of exchange, falls
short of the amount due under or in connection with this Deed, the Chargor, as a
separate and independent obligation, shall indemnify and hold harmless the
Chargee against the amount of such shortfall.  For the purposes of this
Clause 13.2, “rate of exchange” means the rate at which the Chargee is able on
or about the date of such payment to purchase the Contractual Currency with the
Payment Currency and shall take into account any premium and other costs of
exchange with respect thereto.

 

14.                               POWER OF ATTORNEY

 

14.1                          The Chargor, by way of security and in order more
fully to secure the performance of its obligations hereunder, hereby irrevocably
appoints the Chargee and the persons deriving title under it (including, but
without any limitation, any receiver) jointly and also severally (with full
power of substitution and delegation) to be its attorney-in-fact:

 

(a)                                  to execute and complete in favour of the
Chargee or its nominees or of any purchaser any documents which the Chargee may
from time to time require for perfecting the Chargee’s title to, for vesting any
of the assets and property hereby charged, or assigned in the Chargee or its
nominees or in any purchaser or for any of the purposes contemplated by this
Deed;

 

(b)                                 after the occurrence of an Event of Default,
to give effectual discharges for payments, to take and institute on non-payment
(if the Chargee in its sole discretion so decides) all steps and proceedings in
the name of the Chargor or of the Chargee for the recovery of such moneys,
property and assets hereby charged or assigned;

 

(c)                                  after the occurrence of an Event of
Default, to agree accounts and make allowances and give time or other indulgence
to any surety or other person liable;

 

20

--------------------------------------------------------------------------------


 

(d)                                 so as to enable the Chargee to carry out in
the name of the Chargor any obligation imposed on the Chargor by this Deed
(including the execution and delivery of any deeds, charges, assignments or
other security and any transfers of the Charged Property and the exercise of all
the Chargor’s rights and discretions in relation to the Charged Property);

 

(e)                                  so as to enable the Chargee and any
receiver or other person to exercise, or delegate the exercise of, any of the
rights, powers and authorities conferred on them by or pursuant to this Deed or
by law (including, after the occurrence of an Event of Default, the exercise of
any right of a legal and beneficial owner of the Charged Property), and

 

(f)                                    generally for it and in its name and on
its behalf and as its act and deed or otherwise execute, seal and deliver and
otherwise perfect and do any such legal assignments and other assurances,
charges, authorities and documents over the moneys, property and assets hereby
charged, and all such deeds, instruments, acts and things which may be required
for the full exercise of all or any of the powers conferred or which may be
deemed proper on or in connection with any of the purposes aforesaid

 

in each case, subject to the terms, conditions and provisions of the
Intercreditor Agreement.

 

14.2                           Notwithstanding any other provision of clause
14.1, such power shall not be exercisable by or on behalf of the Chargee as the
case may be until an Event of Default has occurred.

 

14.3                           The power hereby conferred shall be a general
power of attorney and the Chargor hereby ratifies and confirms and agrees to
ratify and confirm any instrument, act or thing which any attorney appointed
pursuant hereto may execute or do.  In relation to the power referred to herein,
the exercise by the Chargee of such power shall be conclusive evidence of its
right to exercise the same.

 

15.                               EXPENSES

 

15.1                          The Chargor shall pay to the Chargee on demand all
reasonable costs, fees and expenses (including, but not limited to, properly
incurred legal fees and expenses) and taxes thereon incurred by the Chargee or
for which the Chargee may become liable in connection with:

 

(a)                                  the negotiation, preparation and execution
of this Deed;

 

(b)                                 the preserving or enforcing of, or
attempting to preserve or enforce, any of its rights under this Deed or the
priority hereof;

 

(c)                                  any variation of, or amendment or
supplement to, any of the terms of this Deed; or

 

(d)                                 any consent or waiver required from the
Chargee in relation to this Deed,

 

and in the case referred to in Clauses 15.1(c) and 15.1(d) regardless of whether
the same is actually implemented, completed or granted, as the case may be.

 

15.2                          The Chargor shall pay promptly all registration,
stamp, documentary and other like duties and taxes to which this Deed may be
subject or give rise and shall indemnify the Chargee on demand against any and
all liabilities with respect to or resulting from any delay or omission on the
part of the Chargor to pay any such duties or taxes.

 

21

--------------------------------------------------------------------------------


 

16.                               RELEASE

 

16.1                           Subject to Clause 16.2, when all the Secured
Obligations have been paid in full in cash or the Security Interest created by
this Deed is automatically released pursuant to section 11.04 or the Indenture,
the Collateral Agent shall (at the request and cost of the Chargor) execute such
documents and do all such reasonable acts as may be necessary to release the
Charged Property from the security constituted by this Deed. Such release shall
not prejudice the rights of the Collateral Agent under Clause 13.

 

16.2                           If the Chargee considers in good faith that any
amount received in payment or purported payment of the Secured Obligations
(whether received from or paid by a Chargor or any other relevant person) is
capable of being avoided or reduced by virtue of any insolvency or other similar
laws:

 

(a)                                  the liability of the Chargor under this
Deed and the security constituted by this Deed shall continue and such amount
shall not be considered to have been irrevocably paid; and

 

(b)                                 the Chargee may keep any security held by it
in respect of the Chargor’s liability under the Indenture Documents in order to
protect the Secured Parties against any possible claim under insolvency law for
up to six years after all Secured Obligations have been satisfied.  If a claim
is made against a Secured Party within that period, the Chargee may keep the
security until that claim has finally been dealt with.

 

17.                               NOTICES

 

17.1                           Any notice or other communication given or made
under or in connection with the matters contemplated by this Deed shall be
provided in accordance with Section 12.03 of the Indenture.

 

18.                               ASSIGNMENTS

 

18.1                           This Deed shall be binding upon and shall enure
to the benefit of the Chargor, the Collateral Agent and each of their respective
successors and (subject to clauses 18.2 and 18.3) assigns and references in this
Deed to any of them shall be construed accordingly.

 

18.2                           The Chargor may not assign or transfer all or any
part of its rights and/or obligations under this Deed.

 

18.3                           The Collateral Agent may assign and transfer its
rights pursuant to this Deed in accordance with the terms of Clause 7.05 of the
U.S. Security Agreement.

 

19.                               COLLATERAL AGENT

 

19.1                          The Collateral Agent holds the benefit of this
Deed (and any other security created in its favour pursuant to this Deed) as
agent for and on behalf of the Secured Parties pursuant to the terms of the
Indenture and U.S. Security Agreement.  The retirement of the person for the
time being acting as Collateral Agent and the appointment of a successor shall
be effected in the manner provided for in the Indenture.

 

19.2                           Nothing in this Deed shall constitute or be
deemed to constitute a partnership between any of the Secured Parties and the
Collateral Agent.

 

20.                               SET-OFF

 

20.1                           The Chargor authorises the Collateral Agent (but
the Collateral Agent shall not be obliged to exercise such right), after the
occurrence of an Event of Default to set off against the Secured Obligations any
amount or other obligation (contingent or otherwise) owing by the Collateral
Agent to the Chargor.

 

22

--------------------------------------------------------------------------------


 

21.                               SUBSEQUENT SECURITY INTERESTS

 

21.1                          If the Chargee at any time receives or is deemed
to have received notice of any subsequent Security Interest affecting all or any
part of the Charged Property or any assignment or transfer of the Charged
Property which is prohibited by the terms of this Deed, all payments thereafter
by or on behalf of the Chargor to the Collateral Agent shall be treated as
having been credited to a new account of the Chargor and not as having been
applied in reduction of the Secured Obligations as at the time when the
Collateral Agent received such notice.

 

22.                               COVENANTS

 

22.1                          The Chargor hereby makes the covenants set out in
Sections 4.04, 4.05, 4.06, 4.07, 4.09, 4.12(a), 4.12(b), 4.13(a), 4.13(b),
4.13(c), 4.13(d), 4.13(e), 4.13(f), 4.13(g), 4.13(h) and 4.13(i), inclusive, of
the U.S. Security Agreement and such covenants are hereby incorporated by
reference into this Deed.  For the purposes of this Clause 22.1, all references
to Grantor or Grantors in the aforementioned Sections of the U.S. Security
Agreement shall be construed as references to the Chargor and, where not
otherwise defined in this Deed, the defined terms used in such Sections shall
bear the meanings ascribed thereto in the U.S. Security Agreement.

 

22.2                          If at any time the Chargor shall take a security
interest in any property of a debtor in respect of an Intercompany Loan or any
other person to secure payment and performance of an Intercompany Loan, such
Chargor shall promptly assign such security interest to the Collateral Agent to
the extent permitted by any contracts or arrangements to which such property is
subject.  Such assignment need not be filed on public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the debtor in respect of the relevant Intercompany Loan or
other person granting the security interest.

 

22.3                          The Chargor will not, without the Collateral
Agent’s prior written consent, grant any extension of the time of payment of any
of the Intercompany Loans, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any material credit or discount whatsoever thereon,
other than extensions, credits, discounts, compromises or settlements granted or
made in the ordinary course of business and consistent with its current
practices.

 

23.                               MISCELLANEOUS

 

23.1                          The Chargee, at any time and from time to time,
may delegate by power of attorney or in any other manner to any person or
persons all or any of the powers, authorities and discretions which are for the
time being exercisable by the Chargee under this Deed in relation to the
Charged Property or any part thereof.  Any such delegation may be made upon such
terms and be subject to such regulations as the Chargee may think fit.  The
Chargee shall not be in any way liable or responsible to the Chargor for any
loss or damage arising from any act, default, omission or misconduct on the part
of any such delegate provided the Chargee has acted reasonably in selecting such
delegate.

 

23.2                          If any of the clauses, conditions, covenants or
restrictions (the “Provision”) of this Deed or any deed or document emanating
from it shall be found to be void but would be valid if some part thereof were
deleted or modified, then the Provision shall apply with such deletion or
modification as may be necessary to make it valid and effective.

 

23.3                          This Deed (together with any documents referred to
herein) constitutes the whole agreement between the Parties relating to its
subject matter and no variations hereof shall be effective unless made in
writing and signed by each of the Parties.

 

23

--------------------------------------------------------------------------------


 

23.4                           Each document, instrument, statement, report,
notice or other communication delivered in connection with this Deed shall be in
English or where not in English shall be accompanied by a certified English
translation which translation shall with respect to all documents of a
contractual nature and all certificates and notices to be delivered hereunder be
the governing version and upon which in all cases the Chargee and the Secured
Parties shall be entitled to rely.

 

23.5                          This Deed may be executed in counterparts each of
which when executed and delivered shall constitute an original but all such
counterparts together shall constitute one and the same instrument.

 

23.6                           The parties intend that this Deed takes effect as
a deed notwithstanding the fact that the Chargee may only execute it under hand.

 

24.                               ACKNOWLEDGMENT

 

24.1                           By execution hereof, the Chargor acknowledges
that the Intercompany Loan in respect of which the Chargor is the debtor has
been assigned by way of security and agrees that this Deed and the U.S. Security
Agreement shall constitute notice of such assignment.

 

25.                               LAW AND JURISDICTION

 

25.1                          This Deed shall be governed by and construed in
accordance with the laws of the Cayman Islands and the Parties hereby
irrevocably submit to the non-exclusive jurisdiction of the courts of the
Cayman Islands, provided that nothing in this clause shall affect the right of
the Chargee to serve process in any manner permitted by law or limit the right
of the Chargee to take proceedings with respect to this Deed against the Chargor
in any jurisdiction nor shall the taking of proceedings with respect to this
Deed in any jurisdiction preclude the Chargee from taking proceedings with
respect to this Deed in any other jurisdiction, whether concurrently or not.

 

26.                               INTERCREDITOR AGREEMENT.

 

26.1                          The Security Interests created by this Deed on the
property described herein are subordinate to the Security Interests on such
property created by any similar instrument already granted to any First Priority
Secured Party, in such property, in accordance with the provisions of the
Intercreditor Agreement.  Notwithstanding anything to the contrary, the exercise
of any right or remedy by the Collateral Agent hereunder is subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and this Deed, the terms of the
Intercreditor Agreement shall govern.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS whereof this Debenture has been entered into by the parties and
executed as a deed on the day and the year first before written.

 

EXECUTED AS A DEED by SEAGATE HDD

)

/s/ Kenneth M. Massaroni

CAYMAN:

)

Duly Authorised Signatory

 

)

 

 

 

)

Name:

Kenneth M. Massaroni

 

)

 

 

 

)

Title:

Director

 

)

 

 

 

 

in the presence of:

 

 

 

 

 

/s/ Demetrios N. Mavrikis

 

Signature of Witness

 

 

 

Name:

Demetrios N. Mavrikis

 

 

 

 

Address:

920 Disc Dr, Scotts Valley, CA 95066

 

 

 

 

Occupation:

Executive Assistant

 

 

[Signature Page to Second Lien Debenture – Seagate HDD Cayman]

 

25

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by JPMORGAN

)

/s/ Maddy Hall

CHASE BANK, N.A.:

)

Duly Authorised Signatory

 

)

 

 

)

 

 

)

 

 

 

in the presence of:

 

 

 

 

 

/s/ Brian A. Buchanan, Vice President

 

Signature of Witness

 

 

 

Name:

Brian A. Buchanan, Vice President

 

 

 

 

Address:

Wells Fargo Bank, N.A.
Corporate Trust Services
707 Wilshire Blvd, 17th Floor
Los Angeles, CA 90017

 

 

 

 

Occupation:

Corporate Trust Officer

 

 

[Signature Page to Second Lien Debenture – Seagate HDD Cayman]

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[Reserved]

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

BANK ACCOUNTS

 

NAME OF CHARGOR

 

BANK NAME & ADDRESS

 

CURRENCY

 

ACCOUNT NO.

 

Deposit Accounts

 

Seagate HDD CAYMAN

 

n/a

 

n/a

 

n/a

 

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

INTERCOMPANY LOANS

 

NAME OF BORROWER

 

NAME OF CHARGOR
LENDER

 

AMOUNT
OUTSTANDING AS AT
FEB 09

 

MAXIMUM LOAN
AMOUNT

 

n/a

 

n/a

 

n/a

 

n/a

 

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PATENTS

 

PATENTS - GRANTED

 

NAME OF CHARGOR OWNER

 

PATENT NUMBER

Seagate HDD Cayman

 

n/a

 

PATENTS - PUBLISHED

 

NAME OF CHARGOR OWNER

 

APP NUMBER

Seagate HDD Cayman

 

n/a

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

REAL PROPERTY

 

NAME OF CHARGOR
LESSEE/OWNER

 

PROPERTY ADDRESS

 

COUNTRY

 

LEASED OR
OWNED

Seagate HDD Cayman

 

n/a

 

n/a

 

n/a

 

31

--------------------------------------------------------------------------------